10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page1of8

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
JAMES E. KELLER

Assistant United States Attorney
Nevada Bar Number 10636
ANDOLYN JOHNSON
Assistant United States Attorney
Nevada Bar Number 14723

400 S. Virginia Street, Suite 900
Reno, NV 89501

(775) 784-5438

James.Keller3@usdoj.gov
Andolyn.Johnson@usdoj.gov

Representing the United States of America

 

L.
_/_ FILED

_—___ RECEIVED
—— ENTERED

SERVED ON
COUNSELIPARTIES OF RECORD

AUG 2 2 2019

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

By DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
BENJAMIN D. MORROW,

Defendant.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

THE GRAND JURY CHARGES THAT:

Case No: 3:19-cr-00041 -MMD-CBC

INDICTMENT CHARGING
VIOLATIONS OF:

Distribution of child pornography, in
violation of 18 U.S.C. §§ 2252A(a)(2) and
(b)(1) (Counts 1 and 2);

Advertising of child pornography, in
violation of 18 U.S.C. §§ 2251(d)(1)(A)
and (e) (Count 3);

Receipt of child pornography, in violation
of 18 U.S.C. §§ 2252A(a)(2) and (b)(1)
(Count 4);

Possession of child pornography, in
violation of 18 U.S.C §§ 2252A(a)(5)(B)
and (b)(2) (Counts 5 to 8).

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 2 of8

COUNT ONE
Distribution of Child Pornography
On or about April 5, 2019, to April 20, 2019, in the State and Federal District of
Nevada, and elsewhere, |
BENJAMIN D. MORROW,
defendant herein, did knowingly distribute using a means and facility of interstate and
foreign commerce and in and affecting interstate and foreign commerce by a means that
included by computer, child pornography, as defined in Title 18, United States Code,
Section 2256(8), to a person he believed to be R.T., in violation of Title 18, United States
Code, Sections 2252A(a)(2) and (b)(1).
COUNT TWO
Distribution of Child Pornography
On or about November 2018 to April 20, 2019, in the State and Federal District of
Nevada, and elsewhere,
BENJAMIN D. MORROW,
defendant herein, did knowingly distribute using a means and facility of interstate and
foreign commerce and in and affecting interstate and foreign commerce by a means that
included by computer, child pornography, as defined in Title 18, United States Code,
Section 2256(8), to a person he believed to be D.W., in violation of Title 18, United States
Code, Sections 2252A(a)(2) and (b)(1).
COUNT THREE
Advertising of Child Pornography
Beginning on a date unknown and continuing to April 20, 2019, in the State and

Federal District of Nevada, and elsewhere,

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 3 of 8

BENJAMIN D. MORROW,
defendant herein, did knowingly make, print, and publish, and caused to be made,
printed, and published, a notice and advertisement seeking or offering to receive,
exchange, buy, produce, display, distribute, and reproduce, a visual depiction, that
involved the use of a minor engaging in sexually explicit conduct and such visual
depiction was of such conduct; and such notice and advertisement was transported using a
means and facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce by a means that included by computer, in violation of Title 18, United
States Code, Sections 2251(d)(1)(A) and (e).

COUNT FOUR

Receipt of Child Pornography

Beginning on a date unknown and continuing to on or about April 20, 2019, in the

State and Federal District of Nevada, and elsewhere,
BENJAMIN D. MORROW,
defendant herein, did knowingly receive child pornography, as defined in Title 18, United
States Code, Section 2256(8), and material containing child pornography, that had been
shipped and transported in and affecting interstate and foreign commerce by a means that
included by computer, in violation of Title 18, United States Code, Sections 2252A(a)(2)
and (b)(1).
COUNT FIVE
Possession of Child Pornography

Beginning on a date unknown and continuing to on or about April 20, 2019, in the

State and Federal District of Nevada,

BENJAMIN D. MORROW,
3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 4of8

defendant herein, did knowingly possess a book, magazine, periodical, film, videotape,
computer disk, and other material, namely a Hitachi hard drive bearing serial number
YAG7A8XS, that contained an image of child pornography, as defined in Title 18, United
States Code, Section 2256(8), that had been shipped and transported using a means and
facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce by a means that included by computer, and that was produced using materials
that had been mailed, and shipped and transported in and affecting interstate and foreign

commerce by a means that included by computer, all in violation of Title 18, United States

| Code, Sections 2252A(a)(5)(B) and (b)(2).

COUNT SIX
Possession of Child Pornography

Beginning on a date unknown and continuing to on or about April 20, 2019, in the

State and Federal District of Nevada,
BENJAMIN D. MORROW,

defendant herein, did knowingly possess a book, magazine, periodical, film, videotape,
computer disk, and other material, namely, a Seagate hard drive, bearing serial number
5QG0814F, that contained an image of child pornography, as defined in Title 18, United
States Code, Section 2256(8), that had been shipped and transported using a means and
facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce by a means that included by computer, and that was produced using materials
that have been mailed, and shipped and transported in and affecting interstate and foreign
commerce by a means that included by computer, all in violation of Title 18, United States

Code, Sections 2252A(a)(5)(B) and (b)(2).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 5of8

COUNT SEVEN
Possession of Child Pornography

Beginning on a date unknown and continuing to on or about April 20, 2019, in the

State and Federal District of Nevada,
BENJAMIN D. MORROW,
defendant herein, did knowingly possess a book, magazine, periodical, film, videotape,
computer disk, and other material, namely, a Hitachi hard drive, bearing serial number
YAGYXSMT, that contained an image of child pornography, as defined in Title 18,
United States Code, Section 2256(8), that had been shipped and transported using a means
and facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce by a means that included by computer, and that was produced using materials
that had been mailed, and shipped and transported in and affecting interstate and foreign
commerce by a means that included by computer, all in violation of Title 18, United States
Code, Sections 2252A(a)(5)(B) and (b)(2).
COUNT EIGHT
Possession of Child Pornography

Beginning on a date unknown and continuing to on or about April 20, 2019, in the

State and Federal District of Nevada,
BENJAMIN D. MORROW,

defendant herein, did knowingly possess a book, magazine, periodical, film, videotape,
computer disk, and other material, namely, a Samsung hard drive, bearing serial number
SOVVJIGP500093, that contained an image of child pornography, as defined in Title 18,
United States Code, Section 2256(8), that had been shipped and transported using a means

and facility of interstate and foreign commerce and in and affecting interstate and foreign
5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 6 of 8

commerce by a means that included by computer, and that was produced using materials
that had been mailed, and shipped and transported in and affecting interstate and foreign
commerce by a means that included by computer, all in violation of Title 18, United States
Code, Sections 2252A(a)(5)(B) and (b)(2).
FORFEITURE ALLEGATION
Distribution of Child Pornography; Advertising of Child Pornography; Receipt of Child
Pornography; and Possession of Child Pornography

1. The allegations contained in Counts One through Eight of this Indictment are
hereby realleged and incorporated herein by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 2253(a)(1) and 2253(a)(3).

2. Upon conviction of any of the felony offenses charged in Counts One through
Eight of this Indictment,

BENJAMIN D. MORROW,

defendant herein, shall forfeit to the United States of America, any visual depiction
described in 18 U.S.C. §§ 2251 and 2252A, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped or received in violation of 18 U.S.C. §§ 2251(d)(1)(A),
2252A(a)(2), and 2252A(a)(5)(B) and shall forfeit to the United States of America, any
property, real or personal, used or intended to be used to commit or to promote the
commission of 18 U.S.C. §§ 2251(d)(1)(A), 2252A(a)(2), and 2252A(a)(5)(B) or any
property traceable to such property:

1. Apple iPhone with black Spigen case with sim cards;

2. Apple laptop (gray) with charger;

3. Black LG tablet with case;

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

//1

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 7 of 8

10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.

26.

Hitachi hard drive, with serial number YAG7A8XS;
Seagate hard drive, with serial number 5QGO814F;
Hitachi hard drive, with serial number YAGYXSMT;
LG flip phone (black);

HTC Sprint phone (black);

Samsung hard drive, with serial number SOVVJIGP500093;
Apple iPhone with case (black);

Apple iPod 80GB (black/silver);

Rally2 2GB flash drive (black/silver);

IBM Thinkpad, with serial number FX-R9026 (black);
Apple Macbook, with serial number 4H649KP2WGL (white);
Ridata 16GB flash drive (black);

2 white sim cards;

Samsung flip phone (black);

Dell Latitude E4200 laptop;

Apple iPad with case (black);

HP computer tower, with serial number MXX850026B;
HP flash drive 83GB;

Apple iPod with charger (black);

Apple iPod with charger (gray);

GoPro Hero 4 (gray);

Lexar SD card 4 GB (black); and

TMCC flash drive (black).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00041-MMD-WGC Document1 Filed 08/22/19 Page 8 of 8

All pursuant to 18 U.C. §§ 2251(4)(1MA), 2252.(a)(2), 2252(a\(5)(B), 2253(a)(1), and
2253(a)(3).
DATED: this “2 day of August, 2019.

A TRUE BILL:

o

FOREPERSON OF THE GRAND JURY

 

NICHOLAS A. TRUTANICH
United States Attorney

CLE

JAME?ZE. oN

ANDQLYN J OE SON
Assistant United States Attorneys

 
